Citation Nr: 1735875	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for carcinoma of the left testicle, to include as a result of herbicide agent exposure, or to aviation fuel and maintenance operation.  

2.  Entitlement to service connection for squamous cell carcinoma of the left ear, to include as a result of herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1974, to include service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.    

In November 2016, the Board last remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served within the Republic of Vietnam during the Vietnam era, and was therefore presumptively exposed to herbicide agents.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's carcinoma of the left testicle was incurred in service or as a result of exposure to herbicide agents or aviation fuel and maintenance operation.  

3.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's squamous cell carcinoma of the left ear was incurred in service or as a result of exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for carcinoma of the left testicle have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for squamous cell carcinoma of the left ear have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

As to the squamous cell carcinoma of the left ear service connection claim, a VA examination is not required as there is no credible expert or non-expert evidence indicating that the Veteran's squamous cell carcinoma of the left ear began in service or was related to herbicide agent exposure as discussed in the decision below.  38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As to the carcinoma of the left testicle claim, the Veteran was afforded VA examinations in March 2013 and July 2015, and garnered an addendum opinion in December 2015.  The Board has carefully reviewed the addendum opinion of record and finds that the opinion, along with the other evidence of record, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claims in November 2016 for a videoconference hearing.  As stated above, the Veteran received his hearing in June 2017.

Before this, the Board remanded the claims in October 2015.  In pertinent part, the Board instructed the RO to: (1) obtain all pertinent VA treatment records regarding the Veteran dated from October 2012 to the present and associate them with the claims file; (2) arrange for a VA medical opinion to determine the nature and etiology of the Veteran's carcinoma of the left testicle; (3) issue a statement of the case (SOC) on the issue of entitlement to service connection for squamous cell carcinoma of the left ear; and (4) readjudicate the carcinoma of the left testicle claim.

The RO obtained the Veteran's outstanding VA medical treatment records shortly thereafter.  In December 2015, an examiner reviewed the evidence of record and provided a detailed opinion addressing the Veteran's contentions and internet articles.  Also in December 2015, the RO provided the Veteran a statement of the case (SOC) as to the squamous cell carcinoma of the left ear issue.  A month later, the RO readjudicated the carcinoma of the left testicle claim in a January 2016 supplemental statement of the case (SSOC).  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  Service Connection 

The Veteran filed for entitlement to service connection for testicular cancer in October 2007 and squamous cell carcinoma of the left ear in December 2014.  

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  In order to benefit from the presumption of service connection for diseases associated with herbicide agents exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e), which include soft-tissue sarcoma.  However, diseases not enumerated in said regulation do not preclude service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Squamous Cell Carcinoma of the Left Ear 

As stated above, the Veteran filed for entitlement to service connection for squamous cell carcinoma of the left ear in December 2014.  He claims that although his condition is not on a presumptive list for herbicide agent exposure, herbicide agent exposure caused or contributed to his squamous cell carcinoma of the left ear.  See June 2017 Board hearing transcript.     

The first element under Shedden is met.  A pathology report showed a diagnosis of proven invasive well-differentiated keratinizing squamous cell carcinoma of the left anterior ear.  See January 2015 VA treatment record.  However, such carcinoma is not enumerated as a presumptive disease associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2017).  Thus, while the Veteran does not have a disease subject to presumptive service connection based on herbicide agent exposure, he does have a current disability for VA purposes.

As to the second Shedden element, the Veteran's service treatment records do not include any complaints of squamous cell carcinoma of the left ear.  Nevertheless, as stated above, the Veteran served in Vietnam and VA previously conceded exposure to herbicide agents; as such, the Board concedes exposure to herbicide agents.  As stated above, even though squamous cell carcinoma of the left ear is not a presumptive disease listed under § 3.309(e), the Veteran is not precluded from establishing direct service connection.
As such, the crux of this case centers on whether the Veteran's squamous cell carcinoma of the left ear was attributable to time spent in service.  No competent expert or non-expert opinion or evidence of record shows that herbicide agent exposure causes squamous cell carcinoma of the left ear.  The Veteran has not provided any supplemental materials that show a causal relationship between herbicide agent exposure and his current disability.  

Nevertheless, the Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's squamous cell carcinoma of the left ear is attributable to herbicide agent exposure or service cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's squamous cell carcinoma of the left ear is not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether his squamous cell carcinoma of the left ear was attributable to service.  

As the Veteran's only evidence suggesting a nexus between an in-service event and his current disability is lay evidence that he is not competent to offer, a VA examination is not needed.  See Waters v. Shinseki, 601 F.3d 1274, 1277-88 (Fed. Cir. 2010) (holding that the Board's use of "competent medical evidence" in discussing whether there is an association with service is harmless error when the record contains no evidence that the Veteran's condition was related to service other than his own statements suggesting a link); see also McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (holding that a medical examination is not necessary unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability).  


Thus, the Board denies the Veteran's claim for entitlement to service connection for squamous cell carcinoma of the left ear because the preponderance of the evidence weighs against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Carcinoma of the Left Testicle 

The Veteran filed for entitlement to service connection for carcinoma of the left testicle in October 2007.  He states that his disability is a direct result of exposure to herbicide agents, aviation fuels, or maintenance operations.  See June 2017 Board hearing transcript.   

The first element under Shedden is met.  A private physician diagnosed left testicle carcinoma in the Veteran; thus, the Veteran has a current disability for VA purposes.  See the December 2006 private treatment record.  However, such carcinoma is not enumerated as a presumptive disease associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2017).  Thus, while the Veteran does not have a disease subject to presumptive service connection based on herbicide agent exposure, he does have a current disability for VA purposes.

As to the second Shedden element, the Veteran's service treatment records include complaints of right testicular discomfort.  See May 1965 and January 1971 service medical treatment records.  After service, the Veteran was found to have epididymitis and complained of intermittent testicular pain.  See December 2006 Veteran lay statement; see also February 2003 VA Agent Orange examination.  Nevertheless, as stated above, the Veteran served in Vietnam and VA previously conceded exposure to herbicide agents; as such, the Board concedes exposure to herbicide agents.   Even though carcinoma of the left testicle is not a presumptive disease listed under § 3.309(e), the Veteran is not precluded from establishing direct service connection.

The Veteran contends he was exposed to aviation fuel and maintenance operations.  
The Veteran's military occupational specialty was "helicopter pilot."  See Form DD-214.  While VA concedes exposure to herbicide agent, it does not concede excess exposure to aviation fuel or maintenance operations.  The evidentiary record does not contain evidence showing prolonged or repeated exposure to said fuel.  While the Veteran certainly may have been in the vicinity of aviation fuels and maintenance operations, the record does not suggest that this exposure occurred in excessive or unusual amounts.  Therefore, the Board finds that the Veteran may have been intermittently exposed to aviation fuel or maintenance operations.  Thus, the second Shedden element is met.  

As such, the crux of this case centers on whether the Veteran's carcinoma of the left testicle was attributable to time spent in service.  The Veteran was afforded VA examinations in March 2013 and July 2015, and garnered an addendum opinion in December 2015 to attempt to answer this question.  

The first examination provided a comprehensive overview of the Veteran's disability.  Specifically, after complaining of pain and discomfort, doctors found a mass in the Veteran's left testicle; he had a left radical orchiectomy on December 22, 2006.  See March 2013 VA examination.  The mass was found to be a seminoma.  A CT scan showed some lymphadenopathy in the pelvis presumably related to metastases from the seminoma.  He was classed as IIA and completed a course of radiation to the pelvis in February 2007.  The examiner found no evidence of lymphadenopathy on subsequent CTs of the chest, abdomen, and pelvis on May 25, 2007.  Id.  As of the March 2013 VA examination, the Veteran's carcinoma was "asymptomatic."

Over two years later, an examiner dispelled the Veteran's aviation fuel theory, and reasoned that "a search of UpToDate and PubMed revealed no association between aviation fuel exposure and the development of seminoma."  See July 2015 VA medical opinion.

The Veteran was last afforded an opinion on his left testicle carcinoma five months later.  See December 2015 addendum VA medical opinion.  After an extensive review of the Veteran's VBMS file with associated documents submitted by him, as well as an extensive literature review from the National Institute of Health, the examiner opined that it is not at least as likely as not that the Veteran's exposure to toxins is causative of the carcinoma of the left testicle.  Id.  The examiner reasoned that military records do not record direct testicular cancer present while in service.  Further, the examiner noted that "literature research" shows two authors who speak of a "possible connection" but not an established connection of herbicides/toxins and germ cell cancers.  Id.  

The examiner then cites the following abstract from a US National Library of Medicine study as a "definitive article:"

A case-control analysis was undertaken to examine the association between various surrogate measures of Agent Orange exposure and testicular cancer among Vietnam veterans.  Study subjects were selected from the Department of Veterans Affairs Agent Orange Registry.  The case patients consisted of 97 veterans with a diagnosis of testicular cancer, and 311 veterans without any clinical diagnosis served as a comparison group.  The surrogate measures were branch of service, type of duty, corps area, and location of the individual's unit in relation to recorded Agent Orange spray tracts.  Only Navy veterans had a statistically significant increased risk of testicular cancer (odds ratio (OR) = 2.60; 95% confidence interval (CI), 1.08 to 6.24).  Risk of testicular cancer was not significantly increased for ground troops (OR = 0.46; 95% CI, 0.25 to 0.86), for combat duty (OR = 0.91; 95% CI, 0.52 to 1.58), for service in the III Corps area (OR = 1.10; 95% CI, 0.66 to 1.84), and for being close to spray tracts within 90 days/8 km (OR = 0.99; 95% CI, 0.54 to 1.84) or 3 days/2 km (OR = 1.39; 95% CI, 0.50 to 3.80).  The study results are not consistent with the hypothesis that Agent Orange may be a risk factor for testicular cancer among Vietnam veterans.
See Id.  The examiner noted that this abstract was published in 1994 and "[s]ubsequent reports still do not make definitive connections of germ cell tumors and herbicides/toxins."  Id.  The examiner also pointed out that risk factors for testicular cancer include cryptorchidism, a personal or family history of testicular cancer, infertility or subfertility, and HIV infection.  Further, the examiner stated that "[t]hese issues are proven risk factors, and all others- such as herbicides (including Agent Orange)- are not known to be causative.  Speculation of these agents is rampant in internet postings, but proof of association is not present."  Id.  Thus, as stated above, the examiner opines that it is far less than 50 percent likely and not probable that the carcinoma of the left testicle was caused by exposure to Agent Orange or any other toxin presumed to be present while the Veteran was in service.  

In contrast, the Veteran submitted an undated internet article discussing exposure to specific jet fuels (JP-4 and JP-7) and their causal relationship to carcinoma.  However, that article discussed exposure to specific jet fuels not conceded by VA near hazardous waste sites instead of routine military operations.  See undated internet article.  According to the authors of the article, "the results from the above studies suggest that jet fuels JP-4 and JP-7 are not carcinogenic to humans."  Id.  Therefore, the article does not stand for the proposition that aviation or maintenance operations cause cancer.  

The Board finds that the evidence does not warrant service connection for the Veteran's carcinoma of the left testicle.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's carcinoma of the left testicle is attributable to service cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's carcinoma of the left testicle is not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether his carcinoma of the left testicle was attributable to service.  Therefore, the Board finds the VA examiner's addendum opinion more probative than the Veteran's article discussed above.  Hence, the Veteran's claim for entitlement to service connection for carcinoma of the left testicle is denied because the evidence of record is not in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for carcinoma of the left testicle is denied.    

Service connection for squamous cell carcinoma of the left ear is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


